Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 14 December 1780
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        
                            My dear Marqs
                            New Windsor 14th Decr 1780.
                        
                        Soon after dispatching my last letter to you, your favor dated at Paramus was put into my hand by Colo.
                            Gouvion—yesterday brought me your letters of the 4th 5th & 5th in the Evening—and this day I have received another
                            of the 9th.
                        The Chevr De la Luzerne’s Dispatches came in time for the Post, which is the only means left me for
                            conveyance of letters—there not being as much money in the hands of the QM. Genl—I believe I might go further &
                            say in those of the whole Army—as would bear the expence of an Express to Rhode Island. I could not get one the other day
                            to ride as far as Pompton!
                        I am now writing to the Count de Rochambeau & Chev. de Ternay on the Subject of your several
                            letters—when their answr arrives, I will communicate the contents to you. You must be convinced—from what passed at the
                            interview at H—, that my command of the F— T—ps at R— Is—d stands upon a very limited scale and that it would be
                            impoliticly fruitless in me, to propose any measure of co-operation to a third power without their concurrence;
                            consequently an application from you antecedent to an official proposition from his Excellency the Minister of France—The
                            Gentn at the head of the French Armament at Rhode Island—The Congress—or myself—cou’d only be considered as coming from a
                            private Gentn; It is therefore my advice to you, to postpone your corrispondence with The Spanish Genals & let your
                            influence come in hereafter as auxiliry to something more formal & official—I do not hesitate in giving it clearly
                            as my opinion to you. but this opinion, and this business, should be concealed behind a
                            curtain. That the favourable moment of the Spanish operations in the Floridas ought to be improved to the utmost extent of
                            our means; provided the Spaniards by a sanction of their maratime force with that of his Christn Majesty undr the Commd of
                            the Chevalr de Ternay will give us a secure convoy, and engage not to liave us till the operations of the Campaign are at
                            an end or it can be done by consent of parties.
                        I am very thankful to the Minister for permitting, & to you for communicating to Genl Greene the
                            intelligence of the Spanish movements toward the Florida’s—it may have a happy influence on his measures—It may be equally
                            advantageous to the Spaniard.
                        Your expression of personal attachment to me, & affection, are flattering & pleasing
                            & fill me with gratitude—It is unnecessary I trust, on my part to give assurance of mutual regard because I hope
                            you are convinced of it—and as I have already put it absolutely in your choice to go to the Southern Army or stay with
                            this circumstance & Inclination alone must govern you—It would add to my pleasure if I could encourage your hope
                            of Colo. Nevills exchange—I refused to interest myself in the exchange of my own aid—Genl Lincoln’s were exchanged with
                                himself—and upon that occasion (for I know of no other) Congress passed a resolve
                            prohibiting exchanges out of the order of captivity.
                        Under one general head I shall express my concern for yr disappointment of Letters. our disappointment of
                            Cloaths disappt in the mode of raising men &ca &ca but shall congratulate you on the late change in the
                            administration of France as it seems to be consenant to your wishes & pregnant of hope. I am much pleased at the
                            friendly disposition of Portugal—much good I hope, will result from the combination of the Maritime powers.
                        I am in very confined Quarters—little better than those at Valley Forge—but such as they are I shall welcome
                            into them your friends on their return to Rhode Island. I am &ca
                        
                            G: Wn
                        
                    